Citation Nr: 1034903	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that VA examinations are necessary to adjudicate 
these claims.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, supra. 

Regarding the asbestosis claim, the record shows that the Veteran 
served in the Navy as a radioman.  The Veteran asserts that he 
was exposed to asbestos while aboard the USS Yosemite from 
December 1961 to August 1962.  Personnel records confirm that the 
Veteran served aboard this ship during this approximate time 
period.  Private medical records, dated August 1990, include lung 
studies suggesting asbestos exposure.  A more recent examination, 
dated October 2004, indicated that the Veteran had emphysema.  In 
sum, the record contains lay evidence of in-service asbestos 
exposure and a nexus, and then medical evidence of a present 
disability.  An examination is necessary.  See id.

The RO/AMC must schedule the Veteran for a VA asbestosis 
examination.  The claims file and a copy of this remand must be 
provided to the examiner.  The examiner must indicate receipt and 
review of these documents in any report generated.  The examiner 
is to interview the Veteran about the details of his service 
aboard the USS Yosemite and his post service occupational 
history.  A clinical examination with appropriate tests and 
studies must be performed.  The examiner is to state all 
pulmonary diagnosis or diagnoses.  If asbestosis is present, he 
or she must express an opinion as to whether it is more or less 
likely related to in-service asbestos exposure.  A scientific 
rationale must accompany the medical opinion.  

Turning to the claimed hearing loss and tinnitus disabilities, 
the Veteran reports that he experienced noise exposure during 
service and believes he presently has hearing impairments.  He 
states that his in-service duties included use of an air hammer 
and witnessing gunfire from naval turrets.  The record shows that 
the Veteran completed a fire fighters training course and served 
aboard the USS Yosemite.  Although service treatment records do 
not show hearing loss, laws and regulations do not require in-
service complaints of or treatment for hearing loss disability in 
order to establish service connection.  See Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  Given that the corroborating service 
records suggest noise exposure, the Board finds the Veteran 
credible in his noise exposure reports.  Likewise, as hearing 
impairments are symptoms capable of lay observation, the Board 
finds the Veteran credible in his reports of hearing impairments.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain).  For these reasons, the Board finds a VA 
audiological examination is necessary.  See McLendon, supra.  

The RO/AMC must schedule the Veteran for a VA audiological 
examination to evaluate his claimed hearing loss and tinnitus 
disabilities.  The claims file and a copy of this remand must be 
provider to the examiner.  The examiner must indicate receipt and 
review of these documents in any report generated.  The examiner 
must interview the Veteran to ascertain his history of noise 
exposure during and following service.  Then, an audiological 
examination in accordance with 38 C.F.R. § 4.85 must be provided.  
Following audiological examination, the examiner will state all 
diagnosis(es).  For each diagnosis, the examiner must opine as to 
whether it is more or less likely due to reported in-service 
noise exposure.  A scientific rationale must accompany all 
medical opinions.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA asbestosis 
examination.  The claims file and a copy of 
this remand must be provider to the examiner.  
The examiner must indicate receipt and review 
of these documents in any report generated.  
The examiner is to interview the Veteran 
about his service aboard the USS Yosemite and 
his post service occupational history to 
ascertain his history of likely asbestos 
exposure.  A clinical examination with 
appropriate tests and studies must be 
performed.  The examiner is to state all 
pulmonary diagnosis or diagnoses.  If 
asbestosis is present, he or she must express 
an opinion as to whether it is more or less 
likely related to in-service asbestos 
exposure.  A scientific rationale must 
accompany the medical opinion.  

2. Schedule the Veteran for a VA audiological 
examination to evaluate his claimed hearing 
loss and tinnitus disabilities.  The claims 
file and a copy of this remand must be 
provider to the examiner.  The examiner must 
indicate receipt and review of these 
documents in any report generated.  The 
examiner must interview the Veteran to 
ascertain his history of noise exposure 
during and following service.  Then, an 
audiological examination in accordance with 
38 C.F.R. § 4.85 must be provided.  Following 
audiological examination, the examiner will 
state all hearing impairment(s).  For each 
hearing impairment, the examiner must opine 
as to whether it is more or less likely due 
to reported in-service noise exposure.  A 
scientific rationale must accompany all 
medical opinions.   

3.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


